[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              AUG 24, 2006
                               No. 06-11090                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 04-20214-CR-JEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JAIME ARTURO TORRES-OCHOA,
a.k.a. Jimmy,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (August 24, 2006)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Mauricio L. Aldazabal, counsel for Jaime Arturo Torres-Ochoa in this direct
criminal appeal, has moved to withdraw from further representation of appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ochoa’s convictions and

sentences are AFFIRMED.




                                          2